


Exhibit 10.1(ao)

 

SAUER-DANFOSS INC.

SUPPLEMENTAL EXECUTIVE SAVINGS & RETIREMENT PLAN

 

As Amended and Restated Effective January 1, 2008

 

--------------------------------------------------------------------------------


 

SAUER-DANFOSS INC.

SUPPLEMENTAL EXECUTIVE SAVINGS & RETIREMENT PLAN

 

I.              PURPOSE AND EFFECTIVE DATE.

 

1.1.          Purpose.  The Sauer-Danfoss Inc. Supplemental Executive Savings  &
Retirement Plan was established by Sauer-Danfoss Inc. to attract and retain
certain key employees by supplementing such employees’ retirement income,
available under the Sauer-Danfoss Employees’ Retirement Plan (the “ERP”) and the
Sauer-Danfoss Employees’ Savings Plan (the “ESP”), which is otherwise limited by
Code Sections 415 and 401(a) (17), and the regulations issued there under.

 

1.2.          Effective Date.  The Plan was initially effective January 1, 2004
and was later amended and restated effective January 1, 2005.  The Plan is being
amended and restated effective January 1, 2008 to ensure full compliance with
Code Section 409A.  The Plan shall remain in effect until terminated in
accordance with Article VIII.

 

II.            DEFINITIONS.

 

When used in the Plan and initially capitalized, the following words and phrases
shall have the meanings indicated:

 

2.1.          “Accounts” means the recordkeeping accounts established for each
Participant in the Plan for purposes of accounting for the amount of the
Participant’s Supplemental Benefit Amounts determined and credited in accordance
with Article IV each year, if any, and all adjusted periodically to reflect the
interest earnings or hypothetical investment return on such amounts in
accordance with Article V.

 

2.2.          “Administrator” means the Committee or such individual or
committee appointed by the Committee to administer the Plan in accordance with
Article VII.  The Committee shall take such actions it deems necessary or
desirable to ensure that such individual or committee has sufficient and
appropriate authority for carrying out the intent and purpose of the Plan.

 

2.3.          “Affiliate” means:

 

(a)                                  any corporation, partnership, joint
venture, trust, association or other business enterprise which is a member of
the same controlled group of corporations, trades or businesses as the Company
(within the meaning of Code Section 414), and

 

(b)                                 any other entity that is designated as an
Affiliate by the Committee.

 

--------------------------------------------------------------------------------


 

2.4.          “Beneficiary” means the person or entity designated by the
Participant to receive the Participant’s Supplemental Benefits Amounts in the
event of the Participant’s death.  If the Participant does not designate a
Beneficiary, or if the Participant’s designated Beneficiary predeceases the
Participant, the Participant’s estate shall be the Beneficiary under the Plan.

 

2.5.          “Board” means the Board of Directors of the Company.

 

2.6.          “Cash Balance Employee” means an employee of the Company or an
Affiliate whose retirement benefit under the ERP is accrued, on and after
January 1, 2001, in whole or in part, under the Cash Balance Formula (as defined
under the terms of the ERP).

 

2.7.          “Code” means the Internal Revenue Code of 1986, as amended.

 

2.8.          “Committee” means the Compensation Committee of the Board of
Directors of the Company.

 

2.9.          “Company” means Sauer-Danfoss Inc. and any successor thereto.

 

2.10.        “Compensation” means either:

 

(a)           “Compensation” as that term is specifically defined under the ESP,
or

 

(b)           “Cash Balance Pay” as that term is specifically defined under the
ERP,

 

as the case may be, depending on the context in which it is being used under
this Plan.

 

2.11.        “Eligible Employee” means a key employee of the Company or an
Affiliate who (i) is a Cash Balance Employee, and (ii) during a Plan Year is
expected to have Compensation from the Company or any Affiliate in excess of the
Code Section 401(a)(17) limit for such Plan Year.

 

2.12.        “ERP” means the Sauer-Danfoss Employees’ Retirement Plan.

 

2.13.        “ESP” means the Sauer-Danfoss Employees’ Savings Plan.

 

2.14.        “Investment Fund or Funds” means the investment funds designated by
the Administrator as the basis for determining the hypothetical investment
return to be credited in accordance with Article V to Participants’ Supplemental
ESP Accounts.  The Investment Funds shall mirror the available investment funds
under the ESP.

 

2.15.        “Participant” means an Eligible Employee who has become a
participant in the Plan in accordance with Section 3.1.

 

2

--------------------------------------------------------------------------------


 

2.16.        “Plan” means the Sauer-Danfoss Inc. Supplemental Executive
Savings & Retirement Plan, as set forth herein and as amended from time to time.

 

2.17.        “Plan Year” means each calendar year commencing on and after
January 1, 2004.

 

2.18.        “Supplemental Benefit Amounts” means the amounts accrued on behalf
of the Participant under the Plan, if any, and represents the sum of the
Participant’s Supplemental ERP Amounts and Supplemental ESP Amounts credited to
his or her Account in accordance with Article IV.

 

2.19.        “Supplemental ERP Account” means the bookkeeping account
established for purposes of accounting for the amount of the Participant’s
Supplemental ERP Amounts determined and credited in accordance with Article IV
each year, if any, as adjusted periodically to reflect the interest earnings on
such amounts in accordance with Article V.

 

2.20.        “Supplemental ERP Amount” means that portion of the Supplemental
Benefit Amounts determined under Section 4.1(a) of the Plan specifically
pertaining to the ERP and credited to the Participant’s Supplemental ERP Account
in accordance with Article IV.

 

2.21.        “Supplemental ESP Account” means the bookkeeping account
established for purposes of accounting for the amount of the Participant’s
Supplemental ESP Amounts determined and credited in accordance with Article IV
each year, if any, as adjusted periodically to reflect the hypothetical
investment return or hypothetical investment loss on such amounts in accordance
with Article V.

 

2.22.        “Supplemental ESP Amount” means that portion of the Supplemental
Benefit Amounts determined under Section 4.1(b) of the Plan specifically
pertaining to the ESP and credited to the Participant’s Supplemental ESP Account
in accordance with Article IV.

 

2.23.        “Valuation Date” means a date on which the Investment Funds are
valued and the Participant’s Account is adjusted for any resulting gains or
losses.   The Administrator shall determine the Valuation Date and such date
shall be at least once every calendar year.

 

III.                                 PARTICIPATION.

 

3.1.          Participation. An Eligible Employee shall become a Participant in
the Plan when he or she has had credited to his or her Accounts, by the Company,
Supplemental Benefit Amounts in accordance with Article IV.

 

3

--------------------------------------------------------------------------------


 

3.2.          ERISA Exemption.  It is the intent of the Company that the Plan be
exempt from Parts 2, 3 and 4 of Subtitle B of Title I of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), as an unfunded plan that is
maintained by the Company primarily for the purpose of providing deferred
compensation for a select group of management and highly compensated employees
(the “ERISA Exemption”).  Notwithstanding anything to the contrary in
Section 3.1 or in any other provision of the Plan, the Administrator may, in its
sole discretion, exclude any one or more employees from eligibility to
participate or from participation in the Plan, exclude any Participant from
continued participation in the Plan, and take any further action permissible
under Code Section 409A that it considers necessary or appropriate if the
Administrator reasonably determines in good faith that such exclusion or further
action is necessary in order for the Plan to qualify for, or to continue to
qualify for, the ERISA Exemption.  In the event a Participant is identified for
exclusion from participation in the Plan, such Participant shall be excluded and
become an inactive Participant as of the January 1 of the Plan Year immediately
following the Plan Year that includes the year such exclusion determination was
made.

 

IV.                                SUPPLEMENTAL BENEFIT AMOUNTS.

 

4.1.          Computation of Supplemental Benefit Amounts.  An Eligible Employee
shall be entitled to Supplemental Benefit Amounts for each Plan Year that he or
she is an Eligible Employee.  Such Supplemental Benefit Amount shall be equal to
the sum of:

 

(a)                                  Supplemental ERP Amount:  the excess, if
any, of:

 

(i)                                     the benefit the Eligible Employee
otherwise would have been entitled to have credited to his or her Cash Balance
Account (as defined under the ERP) for his or her benefit under the ERP for a
given year if such benefit was calculated without regard to the following:

 

1.             Code Section 415, and

 

2.             Code Section 401(a)(17), over

 

(ii)                                  the benefit which the Eligible Employee is
entitled to have credited to his Cash Balance Account (as defined under the ERP)
for his or her benefit for such given year under the ERP, plus

 

(b)                                 Supplemental ESP Amount:  the excess, if
any, of:

 

(i)                                     the benefit the Eligible Employee
otherwise would have been entitled to have credited to his or her Employer
Contribution Account (as defined in the ESP), if any, and his or her Matching

 

4

--------------------------------------------------------------------------------


 

Contribution Account (as defined under the ESP), if any, for a given year if
such benefit(s) was calculated without regard to the following:

 

(1)           Code Section 415,

 

(2)           Code Section 401(a)(17),

 

(3)           Code Section 401(m)(2), and

 

(4)           Code Section 402(g); over

 

(ii)           the actual benefit which the Eligible Employee is entitled to
have credited to a separate account for his benefit for such given year under
the ESP with respect to such Employer Contributions and Matching Contributions.

 

Notwithstanding the foregoing, an Eligible Employee shall not be entitled to
Supplemental Benefit Amounts attributable to amounts that would have been
credited to his Matching Contribution Account for a Plan Year unless the
Eligible Employee had elected Participant Contributions (as defined in the ESP)
for such Plan Year equal to the lesser of four percent (4%) of Compensation or
the limitation in effect under Code Section 402(g) for such Plan Year.

 

4.2.          Vesting.  A Participant’s Supplemental Benefit Amounts calculated
by the Company in accordance with Sections 4.1 above shall vest in accordance
with the same vesting schedules that may exist, from time to time, in the ERP
and the ESP, as the case may be.

 

4.3.          Special One Time Supplemental Benefit Amounts for Certain
Participants.  Certain Eligible Employees, but for the January 1, 2004 effective
date of this Plan, would have had amounts credited to their Accounts as
Supplemental Benefit Amounts for certain years prior to 2004.  To reflect this
fact, special, one-time Supplemental ERP amounts and/or Supplemental ESP amounts
will be credited to the Accounts of certain Eligible Employees.  The eligibility
for, timing and amount of such special, one-time Supplemental Benefit amounts
pursuant to this Section 4.3 are to be determined solely at the discretion of
the Administrator.

 

4.4.          Crediting of Supplemental Benefit Amounts.

 

(a)                                  General Rule.  The Supplemental Benefit
Amounts computed in Section 4.1 above for each Plan Year shall be credited by
the Company to the Participant’s Accounts as soon as reasonably practicable
after the close of the Plan Year to which the Supplement Benefit Amounts relate.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Current Cash Distribution of Immaterial
Supplemental ERP Amounts and Immaterial Supplemental ESP Amounts for a Given
Plan Year.  Notwithstanding anything to the contrary in the Plan, so long as a
Participant is or would be fully vested in his or her Supplemental ERP Account
or his or her Supplemental ESP Account, as the case may be, to the extent that
the Supplemental ERP Amount or the Supplemental ESP Amount, respectively, for a
given Plan Year does not exceed $750, such amounts instead of being credited to
the Participant’s Accounts under paragraph (a) immediately above shall be paid
out currently as cash compensation in a lump sum within 2½ months of the end of
the Plan Year.

 

V.                                    ACCOUNTS AND INVESTMENTS.

 

5.1.          Valuation of Accounts.  The Administrator shall establish a
Supplemental ERP Account and a Supplemental ESP Account for each Participant who
has been credited with a Supplemental ERP Amount or Supplemental ESP Amount,
respectively.  Such Accounts shall be credited with a Participant’s Supplemental
Benefit Amounts as set forth in Sections 4.4.  As of each Valuation Date, the
Participant’s Accounts shall be adjusted upward or downward to reflect:

 

(a)                                  the interest earnings or investment return
to be credited as of such Valuation Date pursuant to Section 5.3 below,

 

(b)                                 the amount of distributions, if any, to be
debited as of that Valuation Date under Article VI.

 

5.2.          Earnings and Investments.

 

(a)                                  Supplemental Benefit Relating to the ERP. 
Supplemental ERP Accounts shall be credited with interest annually.  Such
interest credit shall mirror the interest credit on Cash Balance Accounts (as
defined by the terms of the ERP) under the ERP.  For each Plan Year, the amount
credited to the Eligible Employee’s Supplemental ERP Account shall be determined
by multiplying the balance of such Supplemental ERP Account on the first day of
the Plan Year by the one-year Treasury bill rate in effect as of the first
business day of such Plan Year, as published in the Wall Street Journal on such
business day.

 

(b)                                 Supplemental Benefit Relating to the ESP. 
Each Participant generally may direct the manner in which his or her
Supplemental ESP Amounts, if any, shall be deemed invested in and among the
Investment Funds; provided, however, that each investment election made by a
Participant shall, notwithstanding anything to the contrary in the Plan, be
strictly subject to the consent of the Administrator which, in its sole
discretion, may elect to honor the Participant’s request or have the Supplement
ESP

 

6

--------------------------------------------------------------------------------


 

Account deemed invested in another manner.  Such deemed investment election
shall be made in accordance with such procedures as the Administrator shall
establish and any such election shall be made in whole percentages.  The
investment authority shall remain at all times with the Administrator.  The
selection of Investment Funds by a Participant shall be for the sole purpose of
determining the rate of return to be credited to his or her Supplement ESP
Account and shall not be treated or interpreted in any manner whatsoever as a
requirement or direction to actually invest assets in any Investment Fund or any
other investment media.

 

5.3.          Crediting of Interest and Investment Return.

 

(a)                                  Supplemental ERP Account. As provided for
in Section 5.2(a) above, interest shall be credited, on the last day of each
Plan Year, to the Supplemental ERP Account of each Participant who had a
Supplemental ERP Account as of the first day of such Plan Year.  A Participant’s
Supplemental ERP Account shall continue to be credited with such interest
credits until the date on which the Participant’s Accounts are paid out in
accordance with Article VI.

 

If the date on which the Participant’s Accounts are paid occurs during the
applicable Plan Year, the interest credit shall be prorated on a monthly basis
for that portion of the Plan Year before such payment date.

 

(b)                                 Supplemental ESP Account.  Each
Participant’s Supplemental ESP Account shall be credited on each Valuation Date
with his or her allocable share of investment gains or losses of each Investment
Fund in which his or her Supplemental ESP Amounts, if any, are hypothetically
invested.  The Administrator shall adopt a protocol for allocating the deemed
investment gains and losses similar to that used in the ESP.

 

5.4.          Changing Investment Fund Options for the Supplemental ESP Account.
 A Participant may, as provided by the Administrator, make a new election with
respect to the hypothetical Investments Funds in which his or her Supplemental
ESP Amounts, if any, shall be deemed invested in the future.  Any such election
shall be made in the form specified by the Administrator.

 

VI.                                PAYMENT OF BENEFITS.

 

6.1.          Distribution Upon Termination of Employment For Any Reason Other
Than Death.

 

(a)                                  General Rule.  If a Participant terminates
employment with the Company and/or an Affiliate for any reason other than death,
the vested portion of the Participant’s Accounts shall be paid in a lump sum
payment no later

 

7

--------------------------------------------------------------------------------


 

than thirty (30) days following the date which is six months after such
Participant’s termination of employment.

 

(b)           Continuity of Service in a Different Form.  Whether a Participant
has incurred a termination of employment in various situations is a facts and
circumstances analysis.  Treasury Regulation Section 1.409A-1(h) contemplates
that certain transfers of employment or reclassifications of employment status
or reclassifications to an independent contractor status will not be deemed to
be a termination of employment under Code Section 409A so long as the
qualifications regarding the new arrangement meet the parameters provided for in
the guidance.  To the extent consistent with any guidance issued under Code
Section 409A, the Company intends that in the event a Participant

 

(i)                                   transfers employment from the Company to
an Affiliate whom is also participating in this Plan and, if applicable,
subsequently transfers employment from the participating Affiliate back to the
Company, such transfer of employment shall not be viewed as a termination of
employment for purposes of the Plan but instead shall be deemed a continuation
of employment; or

 

(ii)                                is reclassified in status to an independent
contractor and employed by the Company or an Affiliate in such capacity, such
reclassification, to the extent it meets the parameters under any Code
Section 409A guidance governing whether a termination of employment has occurred
in this situation, shall not be viewed as a termination of employment for
purposes of the Plan but instead shall be deemed a continuation of employment.

 

6.2.          Distribution Upon Death.  If a Participant dies prior to
commencement of payment of his or her Accounts, the Participant’s Beneficiary
shall receive a survivor benefit in an amount equal to the vested portion of the
Participant’s Accounts to be paid in a single lump sum no later than thirty (30)
days following the date of the Participant’s death.

 

6.3.          Form of Payment and Withholding.  All payments under the Plan
shall be made in cash and are subject to the withholding of all applicable
federal, state and local and foreign governmental taxes.

 

8

--------------------------------------------------------------------------------

 

VII.         ADMINISTRATION.

 

7.1.          Authority of Administrator.  The Administrator shall have full
power and authority to carry out the terms of the Plan.  The Administrator may
establish such rules and regulations as it may consider necessary or desirable
for the effective and efficient administration of the Plan.  The Administrator’s
interpretation, construction and administration of the Plan, including any
adjustment of the amount or recipient of the payments to be made, shall be
binding and conclusive on all persons for all purposes.  None of the Company,
the Administrator, the Board or the Committee, or any employee, director or
member thereof, shall be liable to any person for any action taken or omitted in
connection with the interpretation, construction and administration of the Plan.

 

7.2.          Participant’s Duty to Furnish Information.  Each Participant shall
furnish to the Administrator such information as it may from time to time
request for the purpose of the proper administration of this Plan.

 

7.3.          Interested Employee of Administrator.  If any employee serving as
Administrator is also a Participant in the Plan, he or she may not decide or
determine any matter or question concerning his or her benefits unless such
decision or determination could be made by him or her under the Plan if he or
she were not the Administrator.

 

7.4.          Indemnification.  No person (including any present or former
employee of the Administrator, and any present or former officer or employee of
the Company or any Affiliate) shall be personally liable for any act done or
omitted to be done in good faith in the administration of the Plan.  Each
present or former officer or employee of the Company or any Affiliate to whom
the Administrator has delegated any portion of its responsibilities under the
Plan and each present or former employee serving as Administrator shall be
indemnified and saved harmless by the Company (to the extent not indemnified or
saved harmless under any liability insurance or other indemnification
arrangement with respect to the Plan) from and against any an all claims of
liability to which they are subjected by reason of any act done or omitted to be
done in good faith in connection with the administration of the Plan, including
all expenses reasonably incurred in their defense if the Company fails to
provide such defense.  No individual serving as the Administrator shall be
liable for any act or omission of any other employee serving as Administrator,
nor for any act or omission upon his or her own part, excepting his or her own
willful misconduct or gross neglect.

 

7.5.          Claims Procedure.

 

(a)           Claims for benefits under the Plan shall be made in writing to the
Administrator or its duly authorized delegate.  If the Administrator or such
delegate wholly or partially denies a claim for benefits, the Administrator or,
if applicable, its delegate shall, within a reasonable period of time, but

 

9

--------------------------------------------------------------------------------


 

no later than ninety (90) days after receipt of the claim, notify the claimant
in writing or electronically of the adverse benefit determination.  Notice of an
adverse benefit determination shall be written in a manner calculated to be
understood by the claimant and shall contain:

 

(i)            the specific reason or reasons for the adverse benefit
determination,

 

(ii)           a specific reference to the pertinent Plan provisions upon which
the adverse benefit determination is based,

 

(iii)          a description of any additional material or information necessary
for the claimant to perfect the claim, together with an explanation of why such
material or information is necessary, and

 

(iv)          an explanation of the Plan’s review procedure and the time limits
applicable to such procedure including a statement of the claimant’s right to
bring a civil action under section 502(a) of ERISA following an adverse benefit
determination.

 

If the Administrator or its delegate determines that an extension of time is
necessary for processing the claim, the Administrator or its delegate shall
notify the claimant in writing of such extension, the special circumstances
requiring the extension and the date by which the Administrator expects to
render the benefit determination.  In no event shall the extension exceed a
period of ninety (90) days from the end of the initial ninety (90) day period. 
If notice of the denial of a claim is not furnished in accordance with this
paragraph (a) within ninety (90) days after the Administrator or its duly
authorized delegate receives it (or within one hundred and eighty (180) days
after such receipt if the Administrator or its delegate determines an extension
is necessary), the claim shall be deemed denied and the claimant shall be
permitted to proceed to the review stage described in paragraph (b) below.

 

(b)           Within sixty (60) days after the claimant receives the written or
electronic notice of an adverse benefit determination, or the date the claim is
deemed denied pursuant to paragraph (a) above, or such later time as shall be
deemed reasonable in the sole discretion of the Administrator taking into
account the nature of the benefit subject to the claim and other attendant
circumstances, the claimant may file a written request with the Administrator
that it conduct a full and fair review of the adverse benefit determination,
including the holding of a hearing, if deemed necessary by the Administrator. 
In connection with the claimant’s appeal of the adverse benefit determination,
the claimant may review pertinent documents and may submit issues and comments
in writing.  The Administrator shall render a decision on the appeal promptly,
but not later than sixty (60) days

 

10

--------------------------------------------------------------------------------


 

after the receipt of the claimant’s request for review, unless special
circumstances (such as the need to hold a hearing, if necessary) require an
extension of time for processing, in which case the sixty (60) day period may be
extended to one hundred and twenty (120) days.  The Administrator shall notify
the claimant in writing of any such extension, the special circumstances
requiring the extension, and the date by which the Administrator expects to
render the determination on review.  The claimant shall be notified of the
Administrator’s decision in writing or electronically.  In the case of an
adverse determination, such notice shall:

 

(i)            include specific reasons for the adverse determination,

 

(ii)           be written in a manner calculated to be understood by the
claimant,

 

(iii)          contain specific references to the pertinent Plan provisions upon
which the benefit determination is based,

 

(iv)          contain a statement that the claimant is entitled to receive upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits,
and

 

(v)           contain a statement of the claimant’s right to bring an action
under section 502(a) of ERISA.

 

VIII.        AMENDMENT AND TERMINATION.

 

The Committee may amend or terminate the Plan at any time; provided, however,
that no such amendment or termination shall have a material adverse effect on
any Participant’s rights under the Plan accrued as of the date of such amendment
or termination without such Participant’s written consent.

 

IX.           MISCELLANEOUS.

 

9.1.          No Implied Rights; Rights on Termination of Service.  Neither the
establishment of the Plan nor any amendment thereof shall be construed as giving
any Participant, Beneficiary or any other person, individually or as a employee
of a group, any legal or equitable right unless such right shall be specifically
provided for in the Plan or conferred by specific action of the Committee or the
Administrator in accordance with the terms and provisions of the Plan.  Except
as expressly provided in this Plan, neither the Company nor any of its
Affiliates shall be required or be liable to make any payment under the Plan.

 

9.2.          No Employment Rights.  Nothing herein shall constitute a contract
of employment or of continuing service or in any manner obligate the Company or

 

11

--------------------------------------------------------------------------------


 

any Affiliate to continue the services of any Participant, or obligate any
Participant to continue in the service of the Company or Affiliate, or as a
limitation of the right of the Company or Affiliates to discharge any of their
employees, with or without cause.

 

9.3.          Unfunded Plan.  Nothing herein contained shall require or be
deemed to require the Company to segregate, earmark or otherwise set aside any
funds or other assets to provide for any payments made hereunder. Benefits
hereunder shall be paid from assets which shall continue, for all purposes, to
be part of the general, unrestricted assets of the Company and its Affiliates. 
The obligations of the Company hereunder shall be an unfunded and unsecured
promise to pay money in the future.  However, the Company may establish one or
more trusts to assist in meeting its obligations under the Plan, the assets of
which shall be subject to the claims of the Company’s general creditors.  No
current or former Participant, Beneficiary or other person, individually or as a
employee of a group, shall have any right, title or interest in any account,
fund, grantor trust, or any asset that may be acquired by the Company in respect
of its obligations under the Plan (other than as a general creditor of the
Company with an unsecured claim against its general assets).

 

9.4.          Nontransferability.  Prior to payment thereof, no benefit under
the Plan shall be assignable or subject to any manner of alienation, sale,
transfer, claims of creditors, pledge, attachment or encumbrances of any kind.

 

9.5.          Successors and Assigns.  The rights, privileges, benefits and
obligations under the Plan are intended to be, and shall be treated as legal
obligations of and binding upon the Company, its successors and assigns,
including successors by merger, consolidation, reorganization or otherwise.

 

9.6.          Payment with Respect to Incapacitated Persons.  Any amounts
payable hereunder to any person who is a minor or under a legal disability, as
determined under applicable state law, or who is unable to manage properly his
or her financial affairs may be paid (a) to the legal representative of such
person, (b) to anyone acting as the person’s agent under a durable power of
attorney, (c) to an adult relative or friend of the person or (d) to anyone with
whom the person is residing.  Any payment of a benefit made in accordance with
the provisions of this section shall be a complete discharge of any liability
for the making of such payment under the Plan.  The Administrator’s reliance on
the written power of attorney or other instrument of agency governing a
relationship between the person entitled to benefit the person to whom the
Administrator directs payment of the benefit shall be fully protected at least
to the same extent as though the Administrator had dealt directly with the
person entitled to the benefit as a fully competent person.  In the absence of
actual knowledge to the contrary, the Administrator may assume that the
instrument of agency was validly executed, that the person was competent at the
time of execution and that at the time of reliance, the agency had not been
terminated or amended.

 

12

--------------------------------------------------------------------------------


 

9.7.          Arbitration.  Any controversy or claim arising out of or relating
to this Plan, or breach hereof, shall be settled by arbitration in the City of
Ames in accordance with the laws of the State of Iowa with an arbitrator
appointed by the Company.  The arbitration shall be conducted in accordance with
the rules of the American Arbitration Association, except with respect to the
selection of an arbitrator.  The arbitrator’s determination shall be final and
binding upon all parties and judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.

 

9.8.          Gender and Number.  Except when otherwise indicated by the
context, words in the masculine gender shall include the feminine and neuter
genders, the plural shall include the singular, and the singular shall include
the plural.

 

9.9.          Headings.  The headings of the various Articles and Sections in
the Plan are solely for convenience and shall not be relied upon in construing
any provisions hereof.  Any reference to a Section shall refer to a Section of
the Plan unless specified otherwise.

 

9.10.        Severability.  Whenever possible, each provision of the Plan shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Plan is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, and the Plan shall be reformed, construed and
enforced in such jurisdiction so as to best give effect to the intent of the
Company under the Plan.

 

9.11.        Effect on Other Employee Benefit Plans.  Any benefit paid or
payable under this Plan shall not be included in a Participant’s compensation
for purposes of computing benefits under any employee benefit plan maintained or
contributed by the Company or any Affiliate except as may otherwise be required
under the specific terms of such employee benefit plan.

 

9.12.        Non-U.S. Participants.  With respect to any Affiliate which employs
Participants who reside outside the United States, and notwithstanding anything
herein to the contrary, the Administrator may, in its sole discretion, amend the
terms of the Plan in order to conform such terms with the requirements of local
law or to meet the objectives of the Plan, and may, where appropriate, establish
one or more sub-plans to reflect such amended provisions.

 

9.13.        Applicable Law.  This Plan is established under and will be
construed according to the laws of the State of Iowa, to the extent not
preempted by the laws of the United States.

 

*              *              *

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Plan to be executed this
15th day of December, 2008.

 

 

 

SAUER-DANFOSS INC.

 

 

 

 

 

By:

/s/ Ronald Hanson

 

Its:

Vice President, Human Resources

 

14

--------------------------------------------------------------------------------
